DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 1, wherein the first pixel comprises a first organic pattern that comprises a first portion located on the base substrate and a second portion protruding upward from the first portion, and the second pixel comprises a second organic pattern that comprises a third portion located on the base substrate and a fourth portion protruding upward from the third portion, wherein a width of the second portion measured along the direction is different from a width of the fourth portion measured along the direction, and wherein the first portion and the third portion comprise a colorant of a same color.  Claims 2-16 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 17, wherein the first pixel comprises a first organic pattern that comprises a first portion located on the base substrate and having a first hardness and a second portion having a second hardness that is greater than the first hardness, and the second pixel comprises a second organic pattern that comprises a third portion located on the base substrate and having a third hardness and a fourth portion having a fourth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DAVID Y CHUNG/Examiner, Art Unit 2871         

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871